UNITED STATES  SECURITIES AND EXCHANGE COMMISSION  Washington, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A - 16 OR 15D - 16 OF THE SECURITIES EXCHANGE ACT OF 1934  30 August 2011 Commission File No. 001-32846 CRH public limited company (Translation of registrant's name into English) Belgard Castle, Clondalkin,  Dublin 22, Ireland.  (Address of principal executive offices)   Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F:  Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):   Enclosure: 2011 Interim Dividend Scrip Alternative 30th August 2011 CRH plc 2011 Interim Dividend Scrip Alternative CRH plc announces that the price of a New Share in respect of the 2011 Interim Dividend Scrip Alternative will be €11.50. The entitlement will be one New Share for every 77.702703 shares held where dividend withholding tax applies and for every 62.162162 shares held where dividend withholding tax does not apply. Enquiries: Neil Colgan Company Secretary Tel: 00 3 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CRH public limited company (Registrant) Date 30 August 2011 By:/s/Maeve Carton M. Carton Finance Director
